UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-7714



GUILLERMO RUIZ,

                 Petitioner - Appellant,

          v.


JOE D. DRIVER,

                 Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
Senior District Judge. (5:07-cv-00084-FPS)


Submitted:   February 21, 2008             Decided:   February 27, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Guillermo Ruiz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Guillermo Ruiz, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2241 (2000) petition.                The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).        The magistrate judge recommended

that relief be denied and advised Ruiz that failure to timely file

specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

             The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.           Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S.   140   (1985).    Ruiz   has    waived   appellate    review    of   the

magistrate judge’s conclusion regarding whether his claims were

cognizable under § 2241 by failing to lodge that specific objection

to the magistrate judge’s recommendation after receiving proper

notice of the consequences of the failure to object.

             Accordingly, although we grant leave to proceed in forma

pauperis, we affirm the district court’s order.            We dispense with

oral   argument    because   the   facts     and   legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                     AFFIRMED



                                     - 2 -